Citation Nr: 1546592	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  08-34 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for kidney stones with ureterolithiasis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and A.E.




ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1986 to July 1989.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Waco, Texas Department of Veterans Affairs Regional Office (RO).  In March 2011, the Veteran appeared and provided testimony at a hearing before a member of the Board.  A transcript of that hearing is of record.  These issues were previously before the Board in May 2011 and August 2014, when they were remanded for additional development.

In a May 2014 letter, the Veteran was notified that the Veterans Law Judge who conducted his March 2011 hearing was no longer employed at the Board and he was offered the opportunity for another hearing before a current member of the Board.  The Veteran responded in May 2014, indicating that he did not wish to appear at another hearing; the Board will therefore proceed with the appeal.  


REMAND

The Board finds that additional development is needed before the Veteran's claims on appeal can be decided.  

In the August 2014 remand, the Board instructed that a supplemental statement of the case following the completion of all the requested development, which included referral of the two issues on appeal to the Director of Compensation Service for extra-schedular consideration.  A review of the record shows that a letter from the Director was received on September 14, 2015, which recommended assignment of TDIU and assignment of a higher schedular rating for kidney stones.  There is no indication that letter was considered or the claims were readjudicated following receipt of the September 2015 letter, or that the recommended higher rating or TDIU have been effectuated.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  And the Board errs if it fails to remand again for compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, with regard to the decision by the Director that the Veteran was entitled to TDIU rating pursuant to 38 C.F.R. § 4.16(b), there is no indication from the letter as to when that rating should begin or end, although it would appear to be prior to the time that the Veteran met the criteria for 38 C.F.R. § 4.16(a).  That issue is particularly important because at the time of the Board's August 2014 remand, the Veteran did not meet the schedular criteria for a TDIU.  However, prior to referral to the Director, the Veteran's rating for a kidney disability was increased to 60 percent, making him eligible for consideration for TDIU pursuant to 38 C.F.R. § 4.16(a).  A review of both the referral request sent to the Director and the September 2015 letter from the Director, shows that these documents only reference the period following the implementation of the 60 percent rating.  Therefore, on remand clarification of this issue should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Clarify the effective date of the grant of TDIU pursuant to 38 C.F.R. § 4.16(b) in the September 2015 letter from the Director of Compensation Service, and implement the grant accordingly.  Also, review the recommendation of that letter for a higher schedular rating for kidney stones, rated as renal dysfunction.  Consider the appropriateness of assigning a TDIU pursuant to 38 C.F.R. § 4.16(a), effective May 29, 2015. 

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

